Exhibit 10.1
 


Acquisition Agreement






Seller (Seller): Xu Xiao Yun
 
Personal ID Card Number: 370682196904030019




 
Buyer (Buyer): Hua Xin Chang Rong (Shenzhen) Technology Service Company Limited
Business Registration Number: 440301503507057


 
Shenzhen Amuli Development Company LTD. (The Company) on the 9th July 2015 setup
in Shenzhen the registered capital is 10 Million RMB. Under the Law of the
People Republic of China and the Contract Laws of the People Republic of China,
both parties agree to the terms as below:


 

1. Agreement to sell and purchase shares -

a) Seller hold 60% of the company, and now buyer would like to purchase the 60%
of the company from the seller;

b) The sales price shall be $15,000,000 RMB or 3,000,000 shares of the buyers
parent company Resort Savers Inc. (RSSV);

c) Buyer is 100% owned by Xing Rui International Investment Holding Group Co.,
Ltd. which is 100% owned by RSSV.








2. Terms of the agreement -

a) This agreement will be completed when the 3,000,000 shares of RSSV or 
$15,000,000 RMB is actually delivered to seller or their assigns;

b) This should be completed No Later than 16th Oct 2015;

c) If buyer fails to deliver $15,000,000 RMB or 3,000,000 shares of RSSV by 16th
Oct 2015, this deal is Null and Void, unless extended by mutual agreement;

d) Buyer or Seller have both completed due diligence on each other and are
satisfied with the results;

e) Both parties agree to share the cost of closing fifty - fifty (50/50);

f) Dispute resolution - Both side will do their best to settle disputes between
both parties. If they cannot settle, both parties agree to seek a resolution
from the Shenzhen Arbitration Institution.

--------------------------------------------------------------------------------




g) This Agreement will be filed with the PRC Government and Shenzhen Supervision
Bureau.

 
 
 
Buyer: Hua Xin Chang Rong (Shenzhen) Technology Service Company Limited


[image0.jpg]
 
 
Seller: Xu Xiao Yun
 
 
[image00001.jpg]
 
 
Date: 27th August 2015
 
 
[image00002.jpg]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 